     Case: 1:17-cv-08949 Document #: 25 Filed: 01/07/19 Page 1 of 4 PageID #:149



                          IN THE UNITED STATES DISTRICT C.URT                   F HL E M
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                                  rAN o ? 2us7t
                                                                                TH
united States     orAmerica,
                     Plaintiff
                               )                                              clihk?U.t.t 8rREYI3il*,
                                                )
                                                )
                                                )
v.                                              )        Case   No:   I:17-cv-08949
                                                )
                                                )
David   LewisbeY'
                          Defendant             ]




         SUPPORTING MEMORANDUM AND AFFIDAVIT AS TO WHY THIS
        APPEAL SHOULD NOT BE DISMISSED FOR LACK OF JURISDICTION


        NOW COMES, David Lewisbey, proceeding pro          se   in this Supporting Memorandum and

Affidavit   as   to Why This Appeal Should Not Be Dismissed for Lack of Jurisdiction, and so

provides the following information to this Court for its review and consideration. Mr. Lewisbey

avers to the following facts and information:




        On September 26,2018, this Court issued its Memorandum Opinion and Order denying,

without a hearing, Mr. Lewisbey's original motion under Title 28 U.S.C. 5 2255.

        This Court also denied a Certificate of Appealability because it held that Mr. Lewisbey

failed to make a showing of the denial of a constitutional right.

        Mr. Lewisbey never received written notice from this Court regarding the denial of the

2255 motion, although it appears that this Court had Mr. Lewisbey's correct address. In fact, not

until, November 10, 2018, did Mr. Lewisbey receive notice of this Court's Opinion from an
    Case: 1:17-cv-08949 Document #: 25 Filed: 01/07/19 Page 2 of 4 PageID #:150



independent paralegal who viewed the docket sheet on PACER. The paralegal provided Mr.

Lewisbey with verbal notice that this Court denied the 2255 motion.

       On November 26,2018, Mr. Lewisbey placed a Notice of Appeal in the prison mailbox

system at FCI Beaumont    -   Low, in Beaumont, Texas.

       This Court did not receive and docket the Notice until December 12,2018, thus

appearing to be sixteen (16) days past the deadline to file the Notice.

       Mr. Lewisbey asserts that under Houston v. Lack, 487 U.S. 266,27V71 (1988), and

under Rulb 4(a)(l), pro se prisoners'notices of appeal are "frled" at the moment of delivery to

prison authorities for forwarding to the district court. In this case, Mr. Lewisbey handed the

Notice to prison authorities on November 26,2018, no more than 90 days after this Court's

Memorandum Opinion, deeming it timely according to current Rules and jurisprudence.




       WHEREFORE, David Lewisbey respectfully requests and prays that this Honorable

Court consider the Notice of Appeal timely filed and order the Clerk to transmit the appeal to the

Seventh Circuit Court of Appeals.




       Executed this 26s day of December in the year of 2018.




                                                      Respectfu lly Submitted,




                                                      David Lewisbey 45353-424
                                                      FCI Beaumont Low
                                                      P.O. Box 26020
                                                      Beaumont, TX 77720
    Case: 1:17-cv-08949 Document #: 25 Filed: 01/07/19 Page 3 of 4 PageID #:151



                                CERTIFICATE OF SERVICE



       I, David Lewisbey, certifr that   a true and complete copy   of the enclosed Supporting
Memorandum and Affidavit as to Why This Appeal Should Not Be Dismissed for Lack            of
Jurisdiction has been properly served upon the belowJisted interested parfy by placing the
Motion in the prison mailbox system located at FCI Beaumont with prepaid First Class postage
on this 26h day of December in the year of 2018.




Served upon:

               United States Attorney's Office
               Northern District of Illinois, Eastern Division
               219 S. Dearbom St., 5th Floor
               Chicago, lL 60604




                                                            avid Lewisbe 45353-424
                                                          FCI Beaumont
                                                          P.O. Box 26020
                                                          Beaumont, TX
         ,,/     /'-l
               Case:  1:17-cv-08949 Document #: 25 Filed: 01/07/19 Page 4 of 4 PageID #:152
    ,,/U*t h/                                               l,j()RTt-l i-f{.},rr-iT{-}i,J T}!i:'r=a3"-;$l.J J

    ,l{ifi- v}k/                                                                     ,:.1-{   :hi:111*.ilt:}:ts} ,tr,i4   }r   L




ftwru.ti, /X TzlZO
                                        7li" ,/ ,/, (/;/-
                                             ti Jfu-, D, '',^" -"'7'--
                                      ,1,,                                                      ,




                                                           'i't'l<in "'"'t!:!'r -t
                                                                                                    .?"-.:
                                                                                        -

                                       6, i4
                                    ?.lq 5 fiea'b'rn Ji-'t)'                                                  *',uu}H9)Uu"l"u\u'u*
                                    ?r,",r^o          {;             Gova-/

                                       C:r*!=::*::-i.:. i I!:-:r-:   .   :-;.;;-€;      ,!,iiiiii',ii'l';,ii1;iii',iiiliii!,iiii:ii'ii,'i'ii,iiiiiiiiiiii
